475 F.2d 1140
73-1 USTC  P 9471
Harold E. JAHN and Mary Jahn, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 72-1976.
United States Court of Appeals,Sixth Circuit.
Argued April 9, 1973.Decided April 12, 1973.

Leonard J. Simasko, Mt. Clemens, Mich., for appellants.
Wesley J. Filer, Atty., Tax Div., Dept. of Justice, Washington, D. C., for appellee; Scott P. Crampton, Asst. Atty. Gen., Thomas L. Stapleton, Grant W. Wiprud, Attys., Tax Div., Dept. of Justice, Washington, D. C., on brief.
Before WEICK and PECK, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
Upon consideration, it is ordered that the decision of the Tax Court be and it is hereby affirmed on the opinion of Judge Withey, 58 T.C. 452.